United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                     December 30, 2005
                          FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                               No. 05-10952
                             Summary Calendar


                          JERRY FAMILY OF SARK,

                                                    Plaintiff - Appellant,

                                   versus

                    FEDERAL HOME LOAN MORTGAGE CORP
                     WELLS FARGO HOME MORTGAGE INC,

                                                   Defendants - Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                          USDC No. 4:05-MC-24
                         --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

           This appeal is apparently filed to challenge the district

court’s dismissal of plaintiffs’ case after the plaintiffs had

“removed” it from a Texas appellate court.          Appeal is DISMISSED as

FRIVOLOUS.

           First, the plaintiffs cannot “remove” to federal court a

case they chose to file in state court.           Second, no private party

has the right to “remove” a case from a state appellate court to a

federal   court.     No   issue   of   arguable   merit   has     been    raised


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
concerning the district court’s jurisdiction.

          The plaintiffs are warned that while federal courts grant

considerable leeway to pro se pleadings, they must still follow the

applicable law and procedural rules in presenting their case.   No

attempt has been made to do so here.     Should plaintiffs pursue

litigation in this court again in the same manner, they will be

sanctioned.

                              APPEAL DISMISSED, SANCTION WARNING.




                                2